IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-71,931-01


EX PARTE RUSSELL GLENN HAMBY., Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER FR-63890-A IN THE 264th  JUDICIAL DISTRICT COURT
BELL COUNTY 


 Per Curiam.


O R D E R


 This is an application for a writ of habeas corpus that was transmitted to this Court by the
clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the Texas Code of
Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was
convicted of credit card abuse and his sentence was assessed at six months' confinement in state jail. 
No direct appeal was taken. 
	After a review of the record, we find that Applicant's claim he received ineffective assistance
of counsel is without merit and it is denied.  Applicant's claim requesting  additional pre-sentence
jail time credit is dismissed.  Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).  

DELIVERED: June 3, 2009
DO NOT PUBLISH